


115 HR 5913 IH: Family Tax Deduction Improvement Act
U.S. House of Representatives
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5913
IN THE HOUSE OF REPRESENTATIVES

May 22, 2018
Mr. MacArthur (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to increase the limitation on the State and local tax deduction for married individuals, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Family Tax Deduction Improvement Act.  2.Increase in limitation on state and local tax deduction for married individuals (a)In generalSection 164(b)(6)(B) of the Internal Revenue Code of 1986 is amended by striking ($5,000 in the case of a married individual filing a separate return). and inserting (twice such amount in the case of a joint return). 
(b)Inflation adjustmentSection 164(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (7)Inflation adjustmentIn the case of any taxable year beginning after 2019, the $10,000 amount in paragraph (6)(B) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by  (B)the cost-of-living adjustment determined under section (1)(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2018 for calendar year 2016 in subparagraph (A)(ii) thereof. If any increase under this subparagraph is not a multiple of $100, such increase shall be rounded to the next lowest multiple of $100.. 
(c)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after December 31, 2018.   